Exhibit 10.2

Effective July 1, 2012, the Company increased the base salary rate for Michel
Khalaf, the Company’s President, Europe, the Middle East, and Africa, by
approximately US$50,000 to approximately US$500,000 (in each case, the amount
reflects the contemporaneous exchange rate for the currency in which
Mr. Khalaf’s base salary is paid, Emirati dirham, to U.S. dollars). At the same
time, Mr. Khalaf’s home leave airfare benefit (the incremental cost to the
Company of which was $30,221 in 2011) was discontinued.